Exhibit 10.45
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), by and between Arcadia Resources,
Inc., a Nevada corporation (“Arcadia” or “Employer”), and Charles Goodall a
resident of the State of Illinois (the “Executive”), is entered into on this
23rd of December, 2009, to be effective as of 1st of January 2010 (the
“Effective Date”).
WHEREAS, Arcadia and Executive are currently parties to a certain Consulting
Services Agreement effective as of April 23, 2009 (the “Consulting Services
Agreement”); and
WHEREAS, Employer desires to employ Executive in the full-time employment
position described herein; and
WHEREAS, Executive desires to serve in that capacity.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Regular Employment and Termination of Consulting Services Agreement. The
Consulting Services Agreement shall be terminated as of the Effective Date, and
Employer shall employ the Executive, and the Executive shall serve Employer and
its subsidiaries on the terms and conditions set forth in this Agreement, for
the period beginning on the Effective Date and continuing until terminated as
provided below in Section 4 (the “Employment Period”); provided, however, that
Paragraph 23 of the Consulting Services Agreement shall survive such termination
and be interpreted as if the success fee described therein was earned on the
Effective Date.
2. Position and Duties.
(a) As of the Effective Date, and during the Employment Period, the Executive
will be employed as Executive Vice President — Pharmacy Operations, responsible
for all operations at the Employer’s Indianapolis, IN, Eden Prairie, MN,
Carlsbad, CA and such other pharmacies Employer may establish in the future, and
in compliance with Employer’s policies and procedures applicable to its officers
and other employees in effect from time to time. Executive shall report to
Arcadia’s Chief Operating Officer (“COO”), but shall work closely with Arcadia’s
President/CEO and other members of Arcadia’s senior management team on the
strategic direction of Arcadia’s DailyMed pharmacy business. While Employer
acknowledges that Executive may work remotely outside of the Indianapolis
central pharmacy and Arcadia’s corporate headquarters, Executive shall spend
significant amounts of time at Arcadia’s pharmacy facilities, wherever located.
(b) During the Employment Period, excluding any periods of vacation and absence
due to intermittent illness to which the Executive is entitled, and any services
or activities on behalf of civic or charitable institutions that do not
significantly interfere with the performance of his responsibilities to Employer
or violate the provisions of Section 9, the Executive shall devote his full time
and attention to the business and affairs of Employer and its subsidiaries.
During the Employment Period, Executive shall have no other employment or
business interests; provided, however, that the Executive shall be able to
invest his personal assets in investments and entities as long as such
investments do not violate Section 9 and do not require a material amount of the
Executive’s time. The Executive shall use reasonable efforts to faithfully and
efficiently carry out all duties and responsibilities assigned to him.

 

 



--------------------------------------------------------------------------------



 



3. Compensation.
(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary of $225,000 payable in accordance with the regular payroll
practices of Employer. The Executive’s base salary shall be reviewed annually by
Employer, in accordance with Employer’s standard practices for executives
generally, and may be increased, but not decreased, as determined by the Board
of Directors, in its sole discretion, or by any Committee of the Board of
Directors to which such authority has been delegated.
(b) Equity Awards. Throughout the Employment Period, Executive shall be eligible
to receive awards of Employer’s equity securities as may be awarded in the
discretion of the Board of Directors or by any Committee of the Board of
Directors to which such authority has been delegated. Executive shall initially
be awarded 100,000 shares of restricted common stock and granted 200,000 options
to purchase common stock of the Employer pursuant to the Employer’s 2006 Equity
Incentive Plan, as amended (the “Plan”). Such initial awards shall be made by
the Board of Directors at its meeting next following the Effective Date, to be
held on or about February 2, 2010. Restrictions on the restricted common stock
shall lapse on January 1, 2012, and the options shall vest quarterly in 1/8th
increments beginning March 31, 2010. The shares of restricted stock shall be
subject to forfeiture if Executive resigns his position prior to January 2012,
but shall vest immediately in the event his employment is terminated by the
Employer other than for “Cause”, as defined in Section 4(b) below. The exercise
price of the options shall be the closing market price of Arcadia’s common stock
on the NYSE Alternext on the trading day immediately preceding the date of
grant.
(c) Annual Bonus and Incentive Plans; Other Benefits. Throughout the Employment
Period, the Executive shall be eligible to participate in any bonus or incentive
plans that are available to the senior executives of Arcadia. Executive’s
initial incentive bonus opportunity for Employer’s 2010 fiscal year under its
2008 Executive Performance Based Compensation Plan shall be 50% of his annual
base salary, and the performance measures to be used in determining the amount
of bonus to be earned shall be the same as applicable to all other executive
officers for the 2010 fiscal year.
(d) Other Benefits. To at least the same extent as other senior executives of
Arcadia, except as required by law or applicable government regulations, the
Executive shall be entitled to participate in: (i) any short-term and long-term
incentive, savings, and retirement plans; (ii) all practices, policies and
programs including vacation policies established by Employer; and (iii) the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in, and shall receive all benefits under, all welfare benefit
plans, practices, policies and programs provided by Employer. Executive shall
also be entitled to the use of an Employer provided laptop computer and cellular
telephone to be used by Executive in accordance with Employer’s policies,
practices and procedures.
(e) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in carrying out the Executive’s duties under this Agreement, provided
that the Executive complies with the generally applicable policies, practices
and procedures of Employer for submission of expense reports, receipts, or
similar documentation of such expenses. In addition, Employer shall provide
Executive with an Employer sponsored credit card, to be used solely for payment
of travel expenses incurred on behalf of Employer’s business, including lodging,
meals and fuel expenses for travel between Executive’s home and Employer’s
Indianapolis, IN offices, its use being subject to the above-referenced expense
reporting policies, practices and procedures.
(f) Vacation. Executive shall be entitled to three (3) weeks of paid vacation
leave annually or such greater period of vacation leave as Employer may
prescribe.

 

Page 2 of 11



--------------------------------------------------------------------------------



 



4. Termination of Employment.
(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death or Disability during
the Employment Period. “Disability” means Executive’s inability, because of
mental or physical illness or incapacity, whether total or partial, to perform
one or more primary duties of the Executive’s employment with reasonable
accommodation, and which continues for a period of one hundred eighty (180) days
within any twelve (12) month period. If any question shall arise during the
Executive’s employment hereunder regarding the Executive’s inability, because of
mental or physical illness or incapacity, whether total or partial, to perform
one or more primary duties of the Executive’s employment with reasonable
accommodation, Executive, at the request of Employer, shall submit to a medical
examination by a physician selected by Employer (the “Employer Physician”) to
determine whether the Executive is so disabled. In the event that the Executive
disagrees with the findings of the Employer Physician, Executive shall have the
right to submit to a second medical examination by a physician selected by the
Executive (the “Executive Physician”). If the Employer Physician’s and the
Executive Physician’s findings agree with respect to Executive’s disability
status, such determination shall be binding on Employer and the Executive. If
the Employer Physician’s and the Executive Physician’s findings do not agree
with respect to Executive’s disability status, the Employer Physician and the
Executive Physician shall together designate a third physician to make the
determination with respect to Executive’s disability status and such
determination shall be binding on the Employer and the Executive. The date of
the Executive’s Disability shall be the date on which a Physician (whether
Employer, Executive or third Physician) makes a final, binding determination of
Executive’s disability.
(b) By Employer. Employer may terminate the Executive’s employment under this
Agreement during the Employment Period for Cause or without Cause. “Cause”
means:
(i) The Executive’s fraud, knowing violation of law, theft or embezzlement
committed with respect to Employer, its Affiliates or customers;
(ii) the continued failure by the Executive to perform his duties as
contemplated by this Agreement (other than any such failure resulting from his
Disability or any such actual or anticipated failure after the issuance by the
Executive of a Notice of Termination for Good Reason) over a period of not less
than thirty (30) days; provided, however, that Employer may terminate the
Executive’s employment for “Cause” under this subdivision only if Employer has
provided written notice to the Executive of his performance failures and such
failures have not been cured by the Executive within thirty (30) days of the
receipt of notice by the Executive;
(iii) the willful or negligent misconduct of the Executive that is materially
injurious to Employer (including, without limitation, any breach by the
Executive of Section 9 of this Agreement), and, in the case of negligent
misconduct, such misconduct is not cured by Executive within thirty (30) days of
the receipt of written notice by the Executive from Employer;
(iv) the Executive’s conviction of a misdemeanor which directly causes material
harm to Employer, which harm is not cured by the Executive within thirty
(30) days of the receipt of written notice by the Executive from the Employer of
such harm;
(v) the Executive’s conviction of a felony (including a felony constituting a
crime of moral turpitude);
(vi) Executive’s material breach of this Agreement causing material harm to
Employer that is not cured within thirty (30) days of receipt of written notice
thereof (any breach by the Executive of Section 11 of this Agreement shall be
deemed a material breach); provided, that no “cure” shall be deemed to have been
effected unless both the breach and the harm have been cured;

 

Page 3 of 11



--------------------------------------------------------------------------------



 



(vii) the Executive’s breach of a fiduciary duty owed to Employer or its
Affiliates; or
(viii) the Executive’s willful failure to carry out any material directive of
Employer which does not require unlawful action nor breach this Agreement, which
failure is not cured by Executive within thirty (30) days of the receipt of
written notice by the Executive from Employer;
(ix) Provided, however, that the Executive shall be limited to one (1) cure
during any twelve (12) month period for all descriptions of cause and only for
those causes where a cure period is permitted.
(c) A termination of Executive’s employment for Cause shall be effectuated by
giving the Executive written notice (“Notice of Termination for Cause”) of the
termination, setting forth in reasonable detail the specific conduct that
constitutes Cause and the specific provision(s) of this Agreement on which
Employer relies. The Executive shall have thirty (30) days to remedy the conduct
set forth in the Notice of Termination for Cause. A termination of Executive’s
employment for Cause shall be effective on the thirtieth (30th) day following
the date when the Notice of Termination for Cause is given, unless the conduct
set forth in the notice is remedied by the Executive within the thirty (30) day
period; provided, however, that the Executive shall be able to cure such conduct
only once within a twelve (12) month period. A termination of Executive’s
employment without Cause shall be effectuated by giving the Executive written
notice of the termination, which termination shall be effective on the thirtieth
(30th) day following the date when the Notice of Termination without Cause is
given.
(d) By the Executive. The Executive may terminate employment under this
Agreement for Good Reason or without Good Reason. “Good Reason” means:
(i) any reduction in the Executive’s base salary;
(ii) removal of the Executive from his position specified herein, except for
“Cause” as defined in paragraph (b) above;
(iii) any change in Executive’s reporting assignment such that he is no longer
reporting to COO or an equal or more senior-level executive, except such a
change that is made by mutual agreement between the Executive and Employer;
(iv) a material failure by Employer to comply with any provision of Sections 2
and 3 of this Agreement, other than (i) a purely monetary failure with respect
to an amount less than $5,000, (ii) a failure caused by Executive or (iii) an
isolated, insubstantial or inadvertent failure that is not taken in bad faith
and is remedied by Employer within thirty (30) days after receipt of written
notice thereof from the Executive;
(v) any action by Employer, except as required by law or applicable government
regulations, which is specific to the Executive that would or does adversely
affect Executive’s participation in bonus or incentive plans or the Other
Benefits as described in Sections 3(b) and/or 3(c); and
(vi) any failure by Employer to obtain from any successor in interest thereto
assent to the terms of this Agreement.

 

Page 4 of 11



--------------------------------------------------------------------------------



 



(e) A termination of employment by the Executive for Good Reason shall be
effectuated by giving Employer written notice (“Notice of Termination for Good
Reason”) of the termination, setting forth in reasonable detail the specific
conduct that constitutes Good Reason and the specific provision(s) of this
Agreement on which the Executive relies, must be given within thirty (30) days
of the date of the act or omission on which it is based or the date on which
Executive first knows or reasonably should have known of such act or omission,
whichever is later. Employer shall have thirty (30) days to remedy the conduct
set forth in the Notice of Termination for Good Reason, provided that Employer
shall have only five (5) business days to remedy any failure to pay compensation
that is properly owing to Employee under this Agreement (excluding reimbursable
expenses). A termination of employment by the Executive for Good Reason shall be
effective on the thirtieth (30th) day following the date when the Notice of
Termination for Good Reason is given, unless the conduct set forth in the notice
is remedied by Employer within the thirty (30) day period; provided, however,
that Employer shall be able to cure such conduct only once within a twelve
(12) month period.
(f) A termination of the Executive’s employment by the Executive without Good
Reason shall be effected by giving Employer at least thirty (30) days’ advance
written notice of the termination.
(g) Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the date of the Executive’s Disability, the date the
termination of the Executive’s employment under this Agreement by Employer for
Cause or without Cause or by the Executive for Good Reason or without Good
Reason, as the case may be, is effective. The Employment Period shall end on the
Date of Termination.
(h) “Affiliate” of Employer means any person or entity directly or indirectly
controlling, controlled by, or under common control with, Arcadia. For purposes
of this definition, the terms “Control,” “Controlling,” and “Controlled” mean
the right to elect a majority of the members or the board of directors or other
comparable body responsible for management and direction of a person or entity
by contract, by virtue of share ownership or otherwise.
5. Obligations of Employer upon Termination.
(a) [intentionally omitted and left blank]
(b) Termination. If Employer terminates the Executive’s employment under this
Agreement (other than for Cause) or the Executive terminates employment under
this Agreement for Good Reason (any such termination of employment being a
“Section 5(b) Termination”) and provided the Executive continues to abide by the
provisions of Section 9 of this Agreement:
(i) the Executive shall be entitled to a continued payment for six (6) months
following the Date of Termination (the “Severance Period”) of the Executive’s
current base salary (as in effect on the Date of Termination), payable in
regular intervals, in accordance with the regular payroll practices of Employer;
(ii) the Executive shall receive a pro rata portion of any bonus or incentive
plan amount for that portion of the year prior to the Date of Termination but
only to the extent the Executive’s performance measures are achieved at the end
of the fiscal year. Pro rata bonuses shall be paid within sixty (60) days of the
end of the fiscal year.

 

Page 5 of 11



--------------------------------------------------------------------------------



 



(iii) if after the Date of Termination the Executive elects to receive
continuation coverage under Employer’s group health plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Executive
shall be entitled to reimbursement from the Employer for the COBRA premium costs
of medical, prescription, dental and vision coverage, if any, under Employer’s
group health plans (as in effect from time to time) for the Executive and, to
the extent permitted under COBRA, the Executive’s spouse and eligible
dependents, such reimbursement not to exceed the COBRA rates for such coverage
and, unless terminated sooner as described below, such reimbursement to continue
for six (6) months after the Date of Termination; provided, however, that the
Executive shall be required to submit to Employer reasonable evidence of payment
by the Executive of any such COBRA premiums in order to obtain reimbursement
from Employer and that the Executive may not submit any requests for
reimbursement of such payments more than once per calendar month; provided,
further, that Employer, in its sole discretion, may elect for the first two
(2) calendar months (or portions thereof) of the Severance Period, as
applicable, to remit any such payments directly on behalf of the Executive
rather than requiring the Executive to remit such payments and seek
reimbursement therefore from Employer; provided, further, that the obligations
of Employer to reimburse any such payments shall terminate on the date of
occurrence of the first to occur of any of the following, if any of the
following should occur prior to the end of the Severance Period: (i) the date of
commencement of eligibility of the Executive under the group health plan of any
other employer or (ii) the date of commencement of eligibility of the Executive
for Medicare benefits under Title XVIII of the Social Security Act (“Medicare
Benefits”); and provided, further, that the Executive nevertheless shall be
entitled to elect COBRA continuation coverage without reimbursement under
Employer’s group health plans at the applicable COBRA premium rates through the
date that is eighteen (18) months after the Date of Termination or, if earlier,
the date that the Executive becomes covered under the group health plan of
another employer or becomes eligible for Medicare Benefits, if the obligations
of Employer to reimburse the Executive for COBRA premiums for continuation
coverage under Employer’s group health plans should terminate prior to such
date. Notwithstanding anything to the contrary set forth above, Employer, in its
sole discretion, may discontinue any coverage contemplated hereunder in the
event that such continuation is not permitted under or would adversely affect
the tax status of the plan or plans of Employer pursuant to which the coverage
is provided, in which case Employer shall make supplemental severance payments
to the Executive in monthly amounts equal to the amounts to which the Executive
otherwise would have been entitled to reimbursement hereunder in respect of such
coverage for the remainder of the period that Employer otherwise would have been
obligated to make reimbursements hereunder to the Executive. Any amounts that
are reimbursed to the Executive by Employer or paid directly to the Executive as
supplemental severance payments will be considered taxable income to the
Executive and any taxes on such amounts will be the Executive’s responsibility
and subject to applicable tax withholding.
(iv) Employer shall also pay, or cause to be paid, to the Executive, in a lump
sum in cash within thirty (30) days after the Date of Termination certain of
Executive’s accrued but unpaid cash compensation (the “Accrued Obligations”),
which shall include but not be limited to the Executive’s base salary through
the Date of Termination that has not yet been paid, any accrued but unpaid
vacation pay, and similar unpaid items that have accrued and as to which the
Executive has become entitled as of the Date of Termination, including declared
but unpaid bonuses and unreimbursed employee business expenses.

 

Page 6 of 11



--------------------------------------------------------------------------------



 



(c) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, Employer
shall pay the Accrued Obligations to the Executive or the Executive’s estate or
legal representative, as applicable, in a lump sum in cash within thirty
(30) days after the Date of Termination. In addition, Employer shall pay a
pro-rata portion of the Executive’s bonus to Executive or his estate or legal
representative, determined and paid in the manner set forth in subparagraph
5(b)(ii) above. Pro rata bonuses shall be paid within sixty (60) days of the end
of the fiscal year for that portion of the year prior to the Date of Termination
but only to the extent the Executive’s performance measures are achieved at the
end of the fiscal year. In such event, except as may be required by law,
Employer shall have no further obligations under this Agreement or otherwise to
or with respect to the Executive other than for any entitlements under the terms
of any other plans or programs of Employer in which the Executive participated
and under which the Executive has become entitled to a benefit.
(d) By Employer for Cause; By the Executive Other than for Good Reason. If the
Executive’s employment is terminated by Employer for Cause or the Executive
voluntarily terminates his employment other than for Good Reason, Employer shall
pay the Executive, or shall cause the Executive to be paid, the Executive’s base
salary through the Date of Termination that has not been paid and the amount of
any declared but unpaid bonuses, accrued but unpaid vacation pay, and
unreimbursed employee business expenses, and Employer shall have no further
obligations under this Agreement or otherwise to or with respect to the
Executive other than for any entitlements under the terms of any other plans or
programs of Employer in which the Executive participated and under which the
Executive has become entitled to a benefit or as otherwise required by law.
6. Tax Treatment. It is the intention of the parties that payments to be made to
the Executive whether under the terms of this Agreement or otherwise shall not
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986 (as amended from time to time) (the “Code) and any
regulations thereunder. If the independent accountants serving as auditors for
Employer on the date of this Agreement (or any other independent certified
public accounting firm designated by Employer ) determine that any payment or
distribution by Employer to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) would be nondeductible by Employer under Section 280G of the Code
(or any successor provision), then the amounts payable or distributable under
this Agreement will be reduced to the maximum amount which may be paid or
distributed without causing such payments or distributions to be nondeductible.
The determination shall take into account (a) whether the payments or
distributions are “parachute payments” under Section 280G, (b) the amount of
payments and distributions under this Agreement that constitute reasonable
compensation, and (c) the present value of such payments and distributions
determined in accordance with Treasury Regulations in effect from time to time.
The Executive shall have the right to designate which payments or distributions
will be reduced.
7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by Employer for which the Executive may qualify. Vested
benefits and other amounts that the Executive is otherwise entitled to receive
on or after the Date of Termination under any plan, policy, practice or program
of, or any contract or agreement with, Employer shall be payable in accordance
with such plan, policy, practice, program, contract or agreement, as the case
may be, except as explicitly modified by this Agreement.
8. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Notwithstanding
this Section 8, the Executive shall continue to be subject to all of the
restrictions provided for in Section 9 of this Agreement during the Severance
Period.

 

Page 7 of 11



--------------------------------------------------------------------------------



 



9. Confidential Information; Non-solicitation; Non-competition; Conflict of
Interest.
(a) The Executive agrees and acknowledges that by reason of his employment by
and service to Employer, he will have access to, become exposed to and/or become
knowledgeable about confidential information of Employer and its Affiliates (the
“Confidential Information”) from time to time during the Employment Period,
including, without limitation, proposals, plans, inventions, practices, systems,
programs, processes, methods, techniques, research, records, supplier sources,
customer lists and other forms of business information that are not known to
Employer’s competitors, are not recognized as being encompassed within standard
business or management practices and/or are kept secret and confidential by
Employer or its Affiliates. Executive agrees that at no time during and for a
period of two (2) years after the Employment Period will he disclose or use the
Confidential Information except as may be required in the prudent course of
business for the benefit of Employer or its Affiliates, or as may be required by
law or in a legal proceeding.
(b) The Executive acknowledges that Employer’s business plan is to engage in
business throughout the United States. During the Executive’s employment by
Employer and for the duration of the Restricted Period (defined below), the
Executive agrees that he will not, unless acting with the prior written consent
of Employer, directly or indirectly, own, manage, control, or participate in the
ownership,management or control of, be financially interested in, or be employed
or engaged by, or otherwise affiliated or associated with, as an officer,
director, employee, consultant, independent contractor or otherwise, any other
corporation, partnership, proprietorship, firm, association or other business
entity, which is engaged in the management, ownership or operation of any
business that, as of the Date of Termination, is engaged in medication
management services similar to those provided by Arcadia’s DailyMed pharmacy
business, including without limitation the offering of compliance packaging in
combination with medication therapy management services, or the offering of
medication therapy management services on a stand-alone basis, but not including
a traditional 90-day mail order pharmacy or community-based pharmacy or a
long-term care pharmacy servicing assisted living facilities or group homes,
provided, however, that the ownership of not more than 5% of the equity of a
publicly traded entity shall not be deemed to be a violation of this paragraph.
(c) The Executive also agrees that he will not, directly or indirectly, during
the Restricted Period induce any person who is an employee, officer, director,
or agent of Employer or its Affiliates, to terminate such relationship, or
employ, assist in employing or otherwise be associated in business with any
present or former employee or officer of Employer or its Affiliates, including
without limitation those who commence such positions with Employer or its
Affiliates after the Date of Termination.
(d) During the Restricted Period, the Executive shall not attempt in any manner
to contact or solicit any individual, firm, corporation or other entity (i) that
is or has been, a customer, supplier or vendor of Employer or its Affiliates at
any time during the Restricted Period, (ii) to which a proposal has been made by
Employer or its Affiliates during the Restricted Period or (iii) to which
Employer or its Affiliates has made a proposal during the nine (9) months
preceding the Date of Termination, for the purpose of implementing or providing
services or products similar to the services and products provided by Employer
or its Affiliates at the Date of Termination. In addition, during the Restricted
Period, the Executive shall not persuade or attempt to persuade any customer,
supplier, vendor, licensor or other entity or individual doing business with
Employer or its Affiliates to discontinue or reduce its business with Employer
or its Affiliates or otherwise interfere in any way with the business
relationships and activities of Employer.

 

Page 8 of 11



--------------------------------------------------------------------------------



 



(e) The Executive acknowledges and agrees that the restrictions contained in
this Section 9 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of Employer and its
Affiliates, that Employer would not have entered into this Agreement in the
absence of such restrictions and that irreparable injury will be suffered by
Employer and its Affiliates should the Executive breach the provisions of this
Section. The Executive represents and acknowledges that (i) the Executive has
been advised by Employer to consult the Executive’s own legal counsel in respect
of this Agreement, (ii) the Executive has consulted with and been advised by his
own counsel in respect of this Agreement, and (iii) the Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with the Executive’s counsel.
(f) The Executive further acknowledges and agrees that a breach of the
restrictions in this Section 9 may not be adequately compensated by monetary
damages. The Executive agrees that actual damage may be difficult to ascertain
and that, in the event of any such breach, Employer may be entitled to
injunctive relief in addition to such other legal or equitable remedies as may
be available to Employer. In the event that the provisions of this Section 9
should ever be adjudicated to exceed the limitations permitted by applicable law
in any jurisdiction, it is the intention of the parties that the provision shall
be amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.
(g) [intentionally omitted and left blank]
(h) For purposes of this Section 9, the term “Restricted Period” following the
Date of Termination means the two (2) year period following the Date of
Termination, provided that for purposes of Section 9(b) the term “Restricted
Period” shall mean the one (1) year period following the Date of Termination.
(i) All Confidential Information; all innovations, inventions and discoveries of
Employer; and all correspondence, files, documents, advertising, sales,
manufacturers’ and other materials or articles or other information of any kind,
in any media, form or format, whether or not deemed confidential, shall be and
remain the sole property of Employer (“Employer Property”). Upon termination or
at Employer’s request, whichever is earlier, Executive shall immediately deliver
to Employer all such Employer Property.
(j) If, contrary to the effort and intent of the parties, any covenant or other
obligation contained in this Section 9 shall be found not to be reasonably
necessary for the protection of, to be unreasonable as to duration, scope or
nature of restrictions, or to impose an undue hardship on Executive, then it is
the desire of the parties that such covenant or obligation not be rendered
invalid thereby, but rather that the duration, scope or nature of the
restrictions be deemed reduced or modified, with retroactive effect, to render
such covenant or obligation reasonable, valid and enforceable. The parties
further agree that in the event a court, despite the efforts and intent of the
parties, declares any portion of the covenants or obligations in this Section 9
invalid, the remaining provisions of this Section 9 shall nonetheless remain
valid and enforceable.

 

Page 9 of 11



--------------------------------------------------------------------------------



 



10. Governing Law and Arbitration. This Agreement and all disputes arising out
of Executive’s employment hereunder shall be governed by and construed in
accordance with the laws of the State of Indiana without reference to principles
of conflict of laws, notwithstanding that Employer and Executive are or may
hereafter become domiciled or located in a different state. Any dispute,
controversy or claim arising out of or relating to this Agreement or Executive’s
employment, whether arising in contract, tort or otherwise, including all claims
assertable under any federal or state law prohibiting discrimination in
employment, shall be resolved at arbitration in accordance with the rules of the
American Arbitration Association, except for any equitable or injunctive relief
sought by Employer under this Agreement. The arbitration shall be held at a
location within Marion County, Indiana. The parties hereto agree that any
arbitration award rendered on any claim submitted to arbitration shall be final
and binding upon the parties, and that judgment may be entered upon any
arbitration award by any court of competent jurisdiction. The parties hereto
agree that the expenses of any arbitration shall be borne equally by the parties
to the proceeding, except that the party determined to have prevailed in any
arbitration or civil action shall be awarded its reasonable attorneys fees and
costs of its own experts, evidence and the like. The parties hereto acknowledge
and agree that by making this agreement to submit all claims to binding
arbitration, they are waiving the right to litigate in a court of law, and to
trial by jury if applicable, all claims, including all claims assertable under
any federal or state law prohibiting discrimination in employment.
11. Successors.
(a) This Agreement is personal to the Executive and, without the prior written
consent of Employer, shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the
Employer and its successors and assigns.
(c) The Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Employer would
have been required to perform it if no such succession had taken place. As used
in this Agreement, “Employer” shall mean both Arcadia as defined above and any
such successor that assumes and agrees to perform this Agreement, by operation
of law or otherwise.
12. Miscellaneous.
(a) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. This Agreement supersedes all prior
agreements between Employer and Executive with respect to its subject matter and
constitutes (along with any documents referred to in this Agreement) a complete
and exclusive statement of the terms of the Agreement between Employer and
Executive with respect to its subject matter.
(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile or
overnight courier, addressed as follows:
If to the Executive:
Charles Goodall
15 James Drive
Hawthorn Woods, IL 60047
If to the Employer:
Arcadia Resources, Inc.
9229 Delegates Row, Suite 260
Indianapolis, IN 46240
Attn: President and CEO

 

Page 10 of 11



--------------------------------------------------------------------------------



 



or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of this Section. Notices and communications
shall be effective when given in the manner described above.
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
(d) Notwithstanding any other provision of this Agreement, Employer may withhold
from amounts payable under this Agreement all federal, state, local and foreign
taxes that are required to be withheld by applicable laws or regulations.
(e) The Executive’s or Employer’s failure to insist upon strict compliance with
any provision of, or to assert any right under, this Agreement (including,
without limitation, the right of the Executive to terminate employment for Good
Reason pursuant to paragraph (c) of Section 5 of this Agreement) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.
(f) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.
13. The respective rights and obligations of the parties hereunder shall survive
any termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations, including, but not by way
of limitation, those rights and obligations set forth in Sections 3, 5, 6, 8 and
9.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board of Directors, Employer has caused
this Agreement to be executed in its name and on its behalf, all as of the day
and year first above written.

          ARCADIA RESOURCES, INC.    
 
       
By:
  Marvin Richardson
 
Name: Marvin Richardson    
 
  Title: President and Chief Executive Officer    
 
        EXECUTIVE    
 
        /s/ Charles Goodall           Charles Goodall    

 

Page 11 of 11